Citation Nr: 1308761	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO. 09-45 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. During pendency of the appeal, the claim for service connection for posttraumatic stress disorder (PTSD) was granted, and no material issue remains or has been raised as to the initial assigned disability rating or effective date elements of that claim. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran had requested a Travel Board hearing before a Veterans Law Judge, but withdrew this request prior to the scheduled hearing date. See 38 C.F.R.        § 20.704(e) (2012). 

In his January 2007 claim for compensation, the Veteran raised the issue of entitlement to compensation benefits for a child born with spina bifida. This issue has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). The Board refers this matter to the RO for appropriate action. 


FINDING OF FACT

The preponderance of the competent evidence weighs against a finding that the Veteran's tinnitus had its incurrence in military service. 


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are not met. 38 U.S.C.A.     §§ 1110, 1103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through correspondence dated from February 2007, the RO notified the Veteran as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). A later VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II held that notice to the claimant must be provided before the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice was issued prior to the June 2007 RO rating decision adjudicating the Veteran's claim. 

The RO has also taken appropriate action to comply with the duty to assist the Veteran, obtaining service treatment records (STRs) and personnel records. An attempt was made to acquire medical records from the Veteran's former employer, however, the Veteran did not complete the necessary private medical records authorization form (VA Form 21-4142) forwarded by the RO. The Veteran has also undergone VA Compensation and Pension examination in January 2011. Although the Veteran through his representative questioned the adequacy of the January 2011 examination and opinion, the contention is without merit. There is no indication of any additional relevant evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim, and no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 





Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.             38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met    is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Lay witness evidence may be competent to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) ruled that competence to establish a diagnosis can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

A layperson is generally incapable of opining on matters requiring  medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124 (1998). However, lay testimony is competent if it relates to matters within direct observation and firsthand knowledge of the observer.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge). 


The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of       38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. However, as also observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). 

The Veteran argues that his tinnitus was the result of proximity in service to "high noise areas while unloading ships and barges," and from "driving a truck for thousands of miles in and around Vietnam." On another portion of the formal claim form, the Veteran clarified that he had tinnitus from "repeated rocket and mortar attacks" as well as from driving a truck for 14 months while in Vietnam. The service medical history does not show any specific instance of excessive noise exposure, or hearing-related difficulty.

In January 2011 the Veteran underwent VA Compensation and Pension examination by an audiologist. The examiner noted clinically normal pure tone thresholds on enlistment and discharge in-service audiograms and that post-service medical records which were generated as early as 2003, were negative for complaints of hearing loss or tinnitus. 

The examiner also noted that the Veteran served on active duty as a field communication wireman, although the Veteran reported he reported that while in Vietnam, he unloaded barges and drove a dump truck. The Veteran denied engaging directly in combat in Vietnam. He reported military noise exposure from weapons training, small arms fire, vehicular noise and proximity to artillery fire. He did not then report exposure to rocket and mortar blasts. 




The examiner noted that civilian occupational noise exposure was deemed likely. The Veteran had worked at a truck part manufacturing company for 19 years, from 1968 to 1987. The company did hearing tests, and the Veteran wore hearing protection when he worked on the production lines. Since 1987, he had worked       as a truck driver. Nonoccupational post-service sources of noise exposure were reported from seasonal use of a hunting rifle and lawn and garden equipment.            Other potential post-service sources of noise exposure were denied. Medical history was negative for ear disease, head injury, ear trauma, familial history of hearing loss and ototoxic drugs. The Veteran had a history of hyperlipidemia which was a condition that might have tinnitus as a symptom. The Veteran reported he acquired an intermittent tinnitus during basic training, and that this symptom was present    at discharge and in later years became a constant bilateral buzzing. An audiogram was completed, which was consistent with bilateral sensorineural hearing loss.

The VA examiner opined that the Veteran's tinnitus was less likely as not due to acoustic trauma during military service. Instead it was more likely than not that tinnitus was a symptom of the hearing impairment acquired after service, and due to other post-service etiological factors. The examiner noted that: 

The evidence of record does not support the claim of an onset of a subjective symptom during military service. The service medical records are negative for complaints of ear and hearing problems.  The discharge physical is within clinical normal limits without indications of an early noise induced hearing loss. The civilian medical records which start in 2003 are negative for the symptoms. 

The Veteran has provided two versions of the onset of tinnitus. In his claim, he dates the onset as during his time in Vietnam and due to engine noise and explosions. During the interview, he reported the onset was during basic training. His report of onset is vague and lacks details typical of tinnitus form noise exposure. Until there is additional documentation, the issue of onset during service is less likely as not given the service medical records, post service exposures, and medical history.

Tinnitus may be present in individuals with no hearing loss. The presence of tinnitus, in and of itself, does not establish a causal relationship between the symptom and history of noise exposure. Tinnitus often is a symptoms of an underlying physiological    problem. Underlying causes include cerumen in the ear canal, high blood pressure, hyperlipidemia, medications, allergies, cardiovascular abnormalities, and substance abuse. 

In this case we have significant civilian occupational noise      exposure which is more likely as not the primary etiology of the current hearing impairment as well as other etiological factors such as hyperlipidemia and substances abuse.

The examiner further commented that the Veteran's post-service civilian occupational medical records from his employer from 1968 to 1987 might contain evidence in support of his claim, and that records ideally should be obtained from this source because this was the only outstanding factor that might potentially affect his opinion in regard to etiology of tinnitus. The Board again notes, and finds it significant that the Veteran has declined to provide the appropriate authorization of release for these medical records.  The law provides that a claimant has the responsibility to authorize VA to obtain relevant records. Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005). VA is not required to develop the claim with the claimant performing only a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). 
 
The preponderance of the competent evidence is against the claim and the appeal will be denied. The January 2011 VA examination and opinion provides a straightforward assessment on the subject of whether the Veteran's tinnitus is etiologically related to his military service, finding this not to be the case. As a current diagnosis of tinnitus in not in doubt, the critical requirement to establish service connection remains that of a causal nexus to service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The January 2011 VA examiner's opinion is based on a thorough review of the clinical history, including the Veteran's assertions. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). 

The VA examiner indicated the absence of documented tinnitus or hearing-related problems in service, and indeed for more than 30 years, up until notation recently. The examiner considered the Veteran's assertions of in-service noise exposure, but ultimately found these vague and lacking in detail typical of precipitating circumstances of tinnitus. 

As noted, the law holds that competent lay witness testimony may establish in-service injury where documentation of the same is notably absent -- nonetheless, the examiner here appropriately took into account all of the Veteran's assertions, and found the reported instances of noise exposure inconsistent with that which leads to tinnitus. The Board also notes that the Veteran has not at any point provided a definitive account of the actual beginning of tinnitus in service, but rather described precipitating noise exposure, and the assessment as to whether this noise exposure specifically caused tinnitus is itself a medical assessment ideally best left to the judgment of the evaluating audiologist in light of all case circumstances. 

Even if the Veteran's own assertions of excessive noise exposure were supportable, as noted the Veteran has not cooperated with VA's requests towards development of the claim and the VA examiner's opinion contains several other factors against the claim (i.e., lack of any documentation until the late-2000s, lack of attendant hearing loss, and competing etiologies). Another component critical to the evaluation of the opinion stated is the identification of an extensive multi-year history of post-service occupational and recreational noise exposure, which the VA examiner determined constituted the significantly more likely cause. 

These factors combined render the VA audiologist's opinion on causation persuasive based on a thorough and convincing rationale. See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See, too, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). 

The Veteran argues that the January 2011 VA examiner improperly discounted the Veteran's assertions as to onset of his symptoms because of apparent inconsistencies with the Veteran's statements, when in fact there was no such inconsistency and the Veteran was merely trying to best pinpoint the etiology of his symptoms. However, the Board ascertains no need for further examination. While the VA examiner obviously did perceive some inconsistency in the Veteran's subject reported history, that alone did not persuade the examiner, inasmuch as the examiner placed greater reliance on the fact that the Veteran's report of onset was vague and lacked details typical of noise-induced tinnitus. There is no indication of misreading the Veteran's lay witness assertions in formulating the basis of the opinion such that the Board finds that another examination is required. The opinion is properly substantiated in the available bases of fact. 

For these reasons, the Board is denying the claim for service connection for tinnitus. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

Service connection for tinnitus is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


